Por cuanto, Eugenio Pabón, acusado del delito de ataque con intención de cometer asesinato, se declaró culpable del referido delito el mismo día que le fué leída la acusación y algunos días después fue condenado a sufrir tres años de prisión en el Presidio Insular;
Por Cuanto, el acusado apeló de esta sentencia y en su alegato expone que la corte de distrito no designó abogado para defenderle, y que se declaró culpable obedeciendo a promesas engañadoras;
Por Cuanto, no disponemos de otra información que las manifes-taciones del propio acusado, ni tampoco se ha elevado a esta corte transcripción de evidencia alguna para ser tenida en consideración al estudiar el caso;
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Mayagüez en 9 de octubre de 1933.